FILED
                            NOT FOR PUBLICATION
                                                                            DEC 06 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RAWAIL SINGH,                                    No.   17-71244

              Petitioner,                        Agency No. A095-401-375

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 4, 2019**
                              San Francisco, California

Before: THOMAS, Chief Judge, and W. FLETCHER and MILLER, Circuit
Judges.

      Petitioner Rawail Singh petitions for review of the Board of Immigration

Appeals’s (“BIA”) dismissal of his appeal of an Immigration Judge’s (“IJ”)

decisions (1) terminating asylum status; (2) denying applications for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, relief under the Convention Against Torture, and

adjustment of status; and (3) ordering him removed. We review the agency’s

factual findings for substantial evidence, including adverse credibility

determinations. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We

review questions of law de novo. Urooj v. Holder, 734 F.3d 1075, 1078 (9th Cir.

2013). Where, as here, the BIA adopts the decision of the IJ, we review the IJ’s

decision as if it were that of the BIA. Id. We have jurisdiction under 8 U.S.C. §

1252 and we deny the petition.

      To terminate Singh’s asylum status, the government had the burden to prove,

by a preponderance of the evidence, that there was “a showing of fraud in

[Singh’s] application such that he . . . was not eligible for asylum at the time it was

granted.” 8 C.F.R. § 1208.24(a)(1) & (f). Substantial evidence supports the IJ’s

determination that the government had met its burden.

      The government provided evidence that Boota Singh Basi and Kasmir Singh

Malhi had prepared Singh’s asylum application, and that they had pled guilty to

running a criminal business preparing fraudulent asylum applications. Basi

testified extensively about the scheme and, when provided a copy of Singh’s

application, identified its narrative as one of the business’s false stock stories.

Basi also elaborated on fraudulent details in Singh’s application, explaining, for


                                            2
example, that Singh’s alleged arrest date was a major Sikh holiday chosen for the

date’s easy memorability. The IJ found that Basi’s testimony was truthful,

unrebutted, and unimpeached. In contrast, Singh was unsure of the details of his

own asylum narrative, admitted that he worked with Basi and Malhi, and offered

no other evidence in support of his claims. Weighing the testimony and the

credibility of the witnesses, the IJ found there was a showing of fraud in Singh’s

application. Because a reasonable factfinder would not be compelled to conclude

otherwise, the agency’s finding of fraud is supported by substantial evidence. 8

U.S.C. § 1252(b)(4)(B); see Fernandes v. Holder, 619 F.3d 1069, 1075 (9th Cir.

2010). Because the same findings underlie the IJ’s order denying Singh relief from

removal, substantial evidence also supports that determination. See Farah, 348

F.3d at 1156–57. Finally, at his hearing on July 14, 2015, Singh conceded that he

was removable for both grounds charged on his Notice to Appear. “[W]here the

alien concedes removability, the government’s burden . . . is satisfied.” Shin v.

Mukasey, 547 F.3d 1019, 1024 (9th Cir. 2008) (internal quotation marks omitted).

      Singh makes three additional arguments to us. First, Singh argues that he

was deprived of an opportunity to meaningfully reply to the government’s motion

to terminate asylum status. This argument fails for two reasons. First, Singh

received the government’s motion but did not respond within the time frame within


                                          3
which a petitioner must ordinarily respond. See Immigration Court Practice

Manual §§ 3.1(b)(i)(A), 5.5. Second, even assuming that such a time frame is not

enough time for a meaningful response, the BIA nevertheless considered (and

rejected) Singh’s response to the government’s motion on the merits.

      Next, Singh argues that he was deprived of due process because the IJ failed

to require the government to present Basi for cross-examination. This is false. On

March 11, 2011, the IJ held a hearing in which Basi testified, Singh’s counsel cross

examined Basi, and simultaneous translation was provided to Singh.

      Finally, Singh argues for the first time before this court that he “reli[ed],

under duress” on Basi’s misrepresentations, and that such duress excuses his

fraudulent application. Even if a duress exception to filing a fraudulent asylum

application were to exist, there is no indication in the record that Singh was under

duress at any point in making his application.

      PETITION FOR REVIEW DENIED.




                                           4